DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites “said video-modulated light” and “the viewers”.  Examiner assumes these are typographical errors and Applicant intended to claim “said image modulated light” and “the viewer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al. (US 2015/0016777) in view of Popovich et al. (WO 2013/167864; published 11/14/2013) and Misago et al. (US 2015/0009550).

	Regarding claim 1, Abovitz discloses a light field display, comprising: at least one laser emitter (figs. 1 and 5, ¶ 130-138, red, green, and blue lasers disclosed);
	an optical modulator for modulating light from said laser emitter with video information (figs. 1 and 5, ¶ 130-139, drive electronics 12 modulate intensity of light sources 11 in synchrony with the scan of the fiber cantilever 7 to form an image; see also ¶ 13-16);
	at least one eye tracker for determining the gaze direction vector of a viewer of said display (figs. 14-15, left and right eye cameras disclosed, see ¶ 13-16, ¶ 146-148, ¶ 204-215, ¶ 224, ¶ 228, ¶ 237-240, eyes are tracked to support rendering, eye vergence tracked to render all objects on or close to the horopter in focus; see also ¶ 156, ¶ 171, ¶ 201, foveated display disclosed);
	an electronically controllable beam focus modulator for focusing said video-modulated light onto one or more focal surfaces determined using said eye tracker for presentation to a viewer of said display, wherein said beam focus modulator controls the instantaneous beam divergence of said video modulated light to provide focus adjusted video modulated light (figs. 1-5, ¶ 13-16, ¶ 113-118, one or more diffractive optical elements [DOEs] focus out-coupled light at one or more viewing distances; see also ¶ 122-125, ¶ 140-148, ¶ 151-157, switchable DOEs disclosed; see also ¶ 170, ¶ 204-215, focal distance modulated via switchable DOEs in accordance with 
	an array of electronically addressable beam scanning elements for projecting said video-modulated light over a field of view wherein each element scans said light around an average direction vector (figs. 5-6, ¶ 130-139, separate scanning elements for beam scanning disclosed, e.g., vibrating optical fibers; see also ¶ 13-16, ¶ 146-148, ¶ 204-215, ¶ 237-240, eyes are tracked to support rendering, eye vergence tracked to render all objects on or close to the horopter in focus; see also ¶ 156, ¶ 171, ¶ 201, foveated display disclosed);
	at least one waveguide, said waveguide comprising at least one transparent substrate, an input grating for coupling said focused video-modulated light into a TIR path and an output grating for extracting light from said waveguide for viewing (figs. 1-5, see ¶ 13-16, ¶ 112-118, ¶ 135-141, waveguides 1, 3 disclosed; see also ¶ 146-148);
	wherein: the determination of the gaze direction vector of the viewer causes the beam scanning element with an average direction vector closest to said gaze direction to be addressed (figs. 5-6, ¶ 130-139; see also ¶ 13-16, ¶ 146-148, ¶ 204-215, ¶ 237-240, eyes are tracked to support rendering, eye vergence tracked to render all objects on or close to the horopter in focus; see also ¶ 156, ¶ 171, ¶ 201, foveated display disclosed);
	said addressed beam scanning element sweeps a portion of said image-modulated light to the input grating of the at least one waveguide (figs. 5-6, ¶ 130-139; see also ¶ 13-16, ¶ 146-148, ¶ 204-215, ¶ 237-240, eyes are tracked to support 
	and the light extracted from said waveguide is focused to present a light field image to a viewer of said display (figs. 1-5, see ¶ 13-16, ¶ 112-118, ¶ 130-141; see also ¶ 146-148, ¶ 204-215, ¶ 237-240).
	Abovitz fails to disclose at least one holographic diffuser; and a microlens array overlaying said holographic diffuser and disposed between said holographic diffuser and a viewer of said display; and the light extracted from said waveguide is focused onto said holographic diffuser and reimaged by said microlens array.

	Popovich teaches at least one holographic diffuser; and the light extracted from said waveguide is focused onto said holographic diffuser (figs. 1-6, see p. 22, ll. 10-18, holographic diffusers enhance diffusion).
	Abovitz and Popovich are both directed to wearable waveguide displays with eye tracking.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Abovitz with the holographic diffuser of Popovich since such a modification provides enhanced diffusion (Popovich, p. 22, ll. 10-18) and fills the exit pupil with light (Popovich, p. 22, ll. 10-18).

	Misago teaches a microlens array overlaying said holographic diffuser and disposed between said holographic diffuser and a viewer of said display; and the light extracted from said waveguide is reimaged by said microlens array (¶ 5, ¶ 207, ¶ 204, 
	Abovitz in view of Popovich and Misago are both directed to head-mounted displays.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Abovitz in view of Popovich with the microlens array of Misago since such a modification provides an enlarged exit pupil (Misago, ¶ 204).

	Regarding claim 2, Abovitz discloses wherein said array of beam scanning elements includes elements for high resolution foveal image scanning and elements for low resolution peripheral image scanning (¶ 156, ¶ 171, ¶ 201, foveated display disclosed).

	Regarding claim 3, Abovitz discloses wherein separate waveguides are provided for red, green and blue image light (¶ 148).

	Regarding claim 4, Abovitz discloses wherein said eye tracker is a waveguide device (figs. 14-15, ¶ 224, ¶ 228, ¶ 237-240).

	Regarding claim 5, Abovitz discloses wherein said array of electronically addressable beam scanning elements comprises at least one of movable fibers, movable gratings, or micro mirrors (figs. 5-6, ¶ 130-139, separate scanning elements for beam scanning disclosed, e.g., vibrating optical fibers; see also ¶ 13-16).

	Regarding claim 6, Abovitz discloses wherein said beam focus modulator is one of a lens formed in an adaptive polymer, a lens formed by a liquid crystal layer combined with a diffractive or refractive element, a spatial light modulator or a fluidic lens (figs. 1-5, ¶ 113-118, one or more diffractive optical elements [DOEs] focus out-coupled light at one or more viewing distances; see also ¶ 122-125, ¶ 140-142, ¶ 151-157, switchable DOEs disclosed, see ¶ 177, e.g., liquid crystals utilized; see also ¶ 170, ¶ 204-215).

	Regarding claim 7, Abovitz discloses wherein separate left and right eye trackers are provided (figs. 14-15, ¶ 224, ¶ 228, ¶ 237-240).

	Regarding claim 8, Abovitz discloses a GRIN waveguide (¶ 176-177, diffraction efficiency varied across the waveguides).

	Regarding claim 9, Abovitz discloses wherein said at least one laser emitter contains at least one red, at least one green and at least one blue die (figs. 1 and 5, ¶ 130-138, red, green, and blue lasers disclosed).

	Regarding claim 10, Abovitz discloses wherein said output grating is configured as a tessellated array of switchable gratings (figs. 2-4, figs. 7-8, see ¶ 207, e.g., DOEs are switchable on a line-by-line or pixel-by-pixel basis).



	Regarding claim 12, Misago further teaches a waveguide despeckler (¶ 88).

	Regarding claim 13, this claim is rejected under the same rationale as claim 1.

	Regarding claim 14, this claim is rejected under the same rationale as claim 3.

	Regarding claim 15, this claim is rejected under the same rationale as claim 4.

	Regarding claim 16, Abovitz discloses wherein said source of image modulated light comprises a microdisplay and a collimating lens (figs. 5-6, ¶ 130-139, separate scanning elements for beam scanning disclosed, e.g., vibrating optical fibers; see also ¶ 116-117, collimation element 6; see also ¶ 13-16, ¶ 146-148, ¶ 204-215, ¶ 237-240).

	Regarding claim 17, Abovitz discloses wherein said source of image modulated light is a laser scanner (figs. 1 and 5, ¶ 130-138, red, green, and blue lasers disclosed).

	Regarding claim 18, this claim is rejected under the same rationale as claim 10.



	Regarding claim 20, this claim is rejected under the same rationale as claim 11.

Response to Arguments
Applicant's arguments filed 2/9/22 have been fully considered but they are not persuasive.  Regarding claims 1 and 13, Applicant argues Abovitz fails to teach or suggest the user of eye trackers “for determining the gaze direction vector of a viewer of said display” because “the gaze direction vector [of the claimed invention] may be used to adjust the field of view space of the viewer” (Remarks, pp. 10-11).
Examiner disagrees.  First, Examiner notes that the features upon which applicant relies (i.e., adjusting the field of view space of the viewer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, as cited above, ¶ 238 of Abovitz explicitly states that the cameras “may be utilized to track the eyes to support rendering and user input (i.e., where the user is looking, what depth he is focusing; … , eye verge may be utilized to estimate depth of focus)”.  Examiner considers tracking where a user is looking as “determining the gaze direction vector of a viewer” as is claimed.
Third, Applicant points to ¶ 50 of Applicant’s Specification discussing “foveated rendering” as an example of gaze direction tracking (Remarks, p. 11).  Examiner notes that, as cited above, ¶ 156 and ¶ 171 of Abovitz explicitly discusses foveated display.

The rejection of the claims is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626